USA REAL ESTATE HOLDING COMPANY 1020 North Coach House Circle, Wichita, Kansas, 67235, 316-721-4415 March 23, 2010 Securities and Exchange Commission VIA EDGAR Re:USA Real Estate Holding Company Reg. Statement No. 333-163064 To the Securities and Exchange Commission: USA Real Estate Holding Company (the "Registrant"), hereby requests the acceleration of Registrant's Amendment No. 2 to the Registration Statement filed on Form S-11, to March 26 at 1 p.m. ET. or as soon as possible practically thereafter. This request is being made pursuant to Rule 461 under the Securities Act of 1933, as amended. We hereby acknowledge that: · Should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · The action of the Commission or the staff, acting pursuant to delegated authority in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · The company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. USA Real Estate Holding Company By:/s/ Stephen R. Maddox Stephen R. Maddox President
